DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Allen et al. (US Patent Application Publication No. 2006/0065401 A1).
Allen et al. ‘401 discloses an apparatus, comprising:
regarding claim 1,
a drilling riser (23);
a vessel (27);
a first motion reference unit (MRU) coupled to the drilling riser (71, 91), configured to measure one or more properties of the drilling riser;

a plurality of wires (wires of element 33, per Fig. 1) coupled to the drilling riser;
a first and second electrical tensioner (the tensioners of element 33) coupled to the drilling riser via a first and a second wire of the plurality of wires; and
a controller (131) configured to perform steps comprising:
distributing tension to the first and second electrical tensioners;
receiving the one or more properties of the drilling riser from the first MRU;
receiving the one or more properties of the vessel from the second MRU;
determining a tension based, at least in part, on the one or more properties of the drilling riser and the one or more properties of the vessel; and
controlling the first and second electrical tensioners to adjust a tension of the first and second wires based, at least in part, on the determined tension (“control the functioning of the hardware and direct its operation” per para. 0046).

	Regarding claim 11, the method steps recited therein are inherent to use of the system disclosed by Allen et al. ‘401.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the VIV mode" at line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prosecution on the merits, the examiner has considered the claim to depend from claim 4.  Claim 7 is similarly rejected and treated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-12 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al. (US Patent Application Publication No. 2006/0065401 A1) in view of Jordan (Canadian Patent Publication 2,407,233 A1).
Regarding claim 1, Allen et al. ‘401 discloses an apparatus, comprising:
a drilling riser (23);
a vessel (27);
a first motion reference unit (MRU) (91) coupled to the drilling riser, configured to measure one or more properties of the drilling riser;
a second MRU (65) coupled to the vessel, configured to measure one or more properties of the vessel;
a plurality of wires (the wires of element 33) coupled to the drilling riser;
a tensioner (the tensioning means of element 33) coupled to the drilling riser via a first and a second wire of the plurality of wires; and
a controller (61) configured to perform steps comprising:
distributing tension to the first and second electrical tensioners;
receiving the one or more properties of the drilling riser from the first MRU;
receiving the one or more properties of the vessel from the second MRU;

controlling the tensioner to adjust a tension of the first and second wires based, at least in part, on the determined tension.
	Regarding claim 1, Allen fails to teach first and second electrical tensioners.  Jordan ‘233 discloses an apparatus comprising first and second electrical tensioners (20; Abstract).  It would have been an obvious modification for one having ordinary skill in the art at the time of invention to have modified the tension of Allen such that it would have comprised first and second electrical tensioners as suggested by Jordan.  The motivation would have been to include separate electric tensioners for controlling the first and second wires allowing for independent tensioning thereof.
	Regarding claim 2, in the combination of Allen and Jordan, Allen further teaches the controller comprising: a first proportional-integral-derivative (PID) controller (the part of element 105 in communication with element 99); and a second PID controller (the part of element 105 in communication with element 97); wherein determining the tension based, at least in part, on the one or more properties of the drilling riser and the one or more properties of the vessel comprises performing wire-line displacement control by the first PID controller and performing wire-line velocity control by the second PID controller.
	Regarding claim 3, the claim fails to recite any structural or functional limitations.  The manner of operating the claimed device does not differentiate the claim from the Allen-Jordan apparatus, which teaches all the structural limitations of the claim.
Regarding claim 4, in the Allen-Jordan combination, the controller (61) of Allen is configured to receive information about the vertical movement of the drilling riser (para. 0047) 
Regarding claim 5, in the Allen-Jordan combination, the controller (61) of Allen is configured to receive information about the horizontal position of the riser (para. 0047) and the horizontal position of the vessel (para. 0036), wherein the controller is configured to determine the tension based, at least in part, on a comparison of the horizontal position of the riser with the horizontal position of the vessel (paras. 0045, 0048-0050), wherein control of the first and second electrical tensioners in a vortex-inducted vibration (VIV) mode to adjust the tension of the first and second wires is based, at least in part, on the determined tension to reduce VIV of the riser (paras. 0034, 0046 and 0051).
	Regarding claim 6, in the Allen-Jordan combination, the controller (61) of Allen is configured to control the first and second electrical tensioners in a VIV mode by controlling the first and second electrical tensioners to stabilize a top of the drilling riser within a predetermined range of an original position of the top of the drilling riser (para. 0051).
	Regarding claim 7, in the Allen-Jordan combination, the controller (61) of Allen is configured to control the first and second electrical tensioners to apply dynamic tensions to the first and second wires in one or more vertical directions to prevent a VIV frequency of the drilling riser from entering a natural frequency range of the drilling riser (para. 0051).
Regarding claim 8, in the Allen-Jordan combination, the controller (61) of Allen is configured to determine a relative position of a top of the drilling riser to a seabed based, at least 
Regarding claim 9, in the Allen-Jordan combination, Allen teaches the controller (61) configured to distribute tension to the tensioners to adjust the same, and Jordan discloses the tensioners (20) as hydropneumatic (p. 5, lines 4-8 and 21-25) and coupled to a drilling riser (60) via wires (40).  It would have been obvious for one having ordinary skill in the art at the time of invention to have modified the Allen-Jordan apparatus such that it would have further included a hydropneumatic third tensioner coupled to the drilling riser via a wire as suggested by Jordan.  The motivation would have been to include additional an additional tensioner for enhancing management of the riser.
	Regarding claim 10, in the Allen-Jordan combination, the controller (61) of Allen is further configured to detect second-order transient shockwaves in the received one or more properties of the drilling riser indicating a disconnect between the drilling riser and a blow-out preventer (BOP), and determine tension based, at least in part, on the detected second-order transient shockwaves, wherein control of the first and second electrical tensioners to adjust the tension of the first and second wires based, at least in part on the determined tension to counter riser recoil results from the disconnect between the drilling riser and the BOP (para. 0035).

	Regarding claims 11, 12 and 14-20, the method steps recited therein are inherent to use of the system disclosed by the combination of Allen and Jordan as applied above.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
18 August 2021